Citation Nr: 0935571	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head and 
neck injury to include a neck disorder and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1967 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition on the issues on appeal were obtained.

2.  The evidence of record does not show that the Veteran's 
neck disorder was incurred or aggravated as a result of his 
service.

3.  The evidence of record does not show that the Veteran's 
headaches were incurred or aggravated as a result of his 
service.

CONCLUSIONS OF LAW

1.  The Veteran's neck disorder was not incurred or 
aggravated as a result of any established event, injury, or 
disease during active service 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The Veteran's headaches were not incurred or aggravated 
as a result of any established event, injury, or disease 
during active service 38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in January 2004.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in August 2006.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The medical evidence is 
sufficient for adequate opinions.

The Board notes that the Social Security Administration made 
a determination that the Veteran was disabled in July 2007.  
The VA requested and received all information pertaining to 
that decision.  The Board has reviewed this information.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  If the presumption of soundness is not rebutted, the 
claim becomes one for service connection, meaning that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that the Veteran's claims file included two 
CD-rom disks from Appalachian Regional Healthcare which 
contained June 2002 and January 2003 Magnetic Resonance 
Imaging (MRI) reports.  The Board was unable to access these 
files, however, the Board finds that the unavailability of 
these records does not represent a significant hindrance to 
an equitable decision of this matter.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, the Veteran's December 1966 induction 
examination showed a normal evaluation, no psychiatric or 
musculoskeletal abnormalities were noted.  In his December 
1966 induction report of medical history, the Veteran 
reported a history of frequent or severe headaches.  The 
physician remarked that the Veteran's headaches were relieved 
with aspirin.  An April 27, 1967 medical note stated that the 
Veteran fell and hit the right aspect of his forehead.  X-
rays were found to appear normal and the Veteran was assigned 
bed rest for the day.  In an April 28, 1967 note, the 
examiner found that the Veteran's head was tender over the 
right frontal area and hurt as a result of his injury.  The 
Veteran described himself as having post concussion syndrome 
and dizziness.  An April 30, 1967 medical note reported the 
Veteran's complaints of dizziness and headaches.  The 
examiner noted that the Veteran may have had a concussion and 
put him on light duty.  May 1967 reports show that the 
Veteran continued to complain of headaches and on May 6, 1967 
the Veteran's medical notes show that he was admitted to the 
hospital to rule out a subdural injury.

On May 16, 1967, the Veteran was given a neurology 
examination.  The examiner noted that the Veteran had a long 
three or four year history of chronic bifrontal headaches 
that were unresponsive to medication and which interfered 
with his previous and present duty performance.  The examiner 
noted that the Veteran had a previous history which included 
chronic situational anxiety, poor school and work adaptation 
and a low tolerance for frustration.  The examiner also 
reported a history of dizziness, visual blurring, infrequent 
fainting, and chest and stomach pain.  The examiner remarked 
that these ailments were felt to be occurring on an emotional 
basis.  On examination, no evidence of neurologic disease was 
found.  The examiner provided a diagnosis of conversion 
reaction and inadequate personality; these conditions were 
found to have existed prior to service.  The examiner 
recommended that the Veteran be sent to Kelly Hill for 
medical holding and separation from duty.

A hospital report dated May 15, 1967 noted a long history of 
headaches often accompanied by blurred vision.  The examiner 
noted that following his accident, the Veteran developed a 
continuous headache that waxed and waned but never totally 
subsided.  In addition, the examiner noted that he also had 
symptoms of blurred vision and occasional memory problems.  
The Veteran had from time to time trouble spelling words that 
he could formerly spell. The examiner additionally noted that 
the Veteran was a borderline student and in service had been 
in mechanic's school but dropped out and was working as a 
furnace attendant at the time of the accident.  On physical 
examination, the Veteran was found to have a flat affect and 
was found to be very depressed and probably oriented.  
Laboratory studies including an x-ray of the skull were 
within normal limits.  The Veteran was observed for several 
days within the hospital, his headaches waxed and waned for a 
week and multiple new symptoms were reported including 
stomach and chest pain.  The report noted that the Veteran 
was seen by a psychiatrist during his tenth day in the 
hospital who found him to have an inadequate personality and 
found that he was unable to cope with the situation.  The 
psychiatrist recommended an administrative discharge.  The 
examiner noted that because of this administrative discharge, 
the Veteran would be sent to Fort Benning, Georgia, to rule 
out any evidence of neurological disease.  No disease was 
noted and the Veteran's complaints were noted as being a 
result of duty in this report.  

In Fort Benning, Georgia, a medical board determined that the 
Veteran had inadequate personality and conversion reaction 
secondary to his inadequate personality.  The Board found 
that the Veteran's conditions existed prior to service and 
that these conditions disqualified him for service.  The 
Veteran's May 23, 1967 medical board separation examination 
noted a psychiatric abnormality.  No spine or musculoskeletal 
abnormalities were noted.  The Veteran's medical treatment 
records included a request for discharge form signed by the 
Veteran.  The form stated that the Veteran requested 
discharge for a medical disability which was considered to 
have existed prior to his entrance into service.  

The Veteran's file contains April 2002 notes from Dr. M.B.  
In his notes, Dr. M.B. reported that the Veteran complained 
of pain in his neck which radiated to the back of his head.  
Notes from another private physician, Dr. B.M., dated May 
2002, stated that the Veteran came to his office to be 
evaluated for pain in the back of his neck, which he stated 
had occurred off and on for two months.  Dr. B.M. further 
stated that the pain occasionally radiated to the occipital 
region of the scalp.  The Veteran denied radiation to the 
right upper extremity, tingling or numbness of the right 
hand.  Tenderness of the cervical spine and occasional 
headaches were also noted.  Dr. B.M. provided a diagnosis of 
pain in the cervical spine and ordered an x-ray on the 
cervical spine.  Records dated in May and June 2002 note the 
Veteran's complaints of pain in his neck which he had had for 
two months.  The Veteran additionally reported popping of the 
neck and a limited range of motion to the right side was 
noted.  June 2002 notes for a follow up on the Veteran's May 
visit state that the popping of the neck had continued as had 
the limitation on the Veteran's range of motion to the right 
side.  Dr. B.M. noted that movements of the Veteran's 
cervical spine were painful and made a notation regarding 
arthritis.  Dr. B.M. also noted the Veteran's headaches.  
Notes from Dr. M.B dated October 2003 show that the Veteran 
complained of back pain and neck pain which radiated to the 
back of his head.  

In December 2003, the Veteran saw Dr. S. with complaints of 
joint pain.  The Veteran brought x-rays to the examination.  
Upon study of the x-rays, Dr. S. determined that the Veteran 
had spinal stenosis of the neck.  In a note dated January 
2004, Dr. S. noted that the Veteran was still having neck 
pain.  He further noted that the Veteran's main problem was a 
back problem.  In a February 2004 neurosurgical evaluation, 
Dr. A.S. examined the Veteran after a referral from Dr. S.  
During his visit, the Veteran stated that he continued to 
have pain in his neck and his back and that more recently the 
pain in his back had become more intense and more severe.  He 
additionally complained of headaches.  Upon examination of 
MRI images, Dr. A.S. found that the Veteran had cervical 
spondylosis and bulging disk at multiple levels.  He 
additionally found tenderness in the posterior aspect of the 
neck but no limitation on neck motion, the Veteran was 
observed as having pain when turning his head from side to 
side.  Dr. A.S.'s final impression was neck pain due to 
cervical spondylosis.  Dr. A.S. recommended physical therapy 
for the Veteran's neck.  

In February 2004, the Veteran's son, A.L., provided a 
statement in support of the Veteran's claim.  A.L. stated 
that he remembered when he wanted to play ball in the back 
yard with his dad, his dad was not able to do so because of 
his headaches and neck pain.  He mentioned that he remembered 
helping his father work on cars and watching him grimace when 
he worked under the hood or changed the oil of the car.  He 
stated that his father's neck and back problems had 
increased.  He further stated that he remembered watching his 
father roll of the couch and walk hunched over to go to work, 
he remembered the look of pain on his father's face.

G.W., the Veteran's younger daughter, provided a statement in 
February 2005.  She stated that throughout her life she had 
witnessed her father's constant battle with his disabilities.  
She stated that she recalled that her father was often in 
severe discomfort due to back pain, neck pain and headaches.  
She stated that her family was limited in its activities 
because of her father's disabilities and that it was a 
struggle for her father to get himself to work because his 
body was not able.  She further stated that after a day of 
work her father was unable to do anything else.  She said 
that her father was in a great amount of pain and that he had 
difficulty sitting, standing walking and bending.  She stated 
that his ability to function and perform daily activities was 
diminished by his severe headaches and neck pain.  

The Veteran's wife, B.L., provided a statement for his claims 
file.  She stated that she had known her husband for forty 
five years and knew him before he entered service.  She said 
that shortly after his discharge the Veteran began to 
complain of headaches, neck and back pain.  She explained 
seeing him use the open door to leave a car, roll to the edge 
of the bed and push himself off of the bed with his hands and 
rolling himself off of the couch onto his knees in order to 
get up.  She said that many times when looking at her husband 
saw him in pain from a headache or turning his whole body 
around to look at something without moving his neck.  She 
concluded by stating that her husband continued to have 
headaches and neck pain.  

B.L's aunt provided a statement for the Veteran in March 
2004.  In her statement, M.W. explained that she had known 
the Veteran since he was ten years old and that he had no 
complaints as a young man but after he returned from service 
in 1967 he complained of headaches and pain in his neck.  She 
stated that as he had aged, the Veteran's headaches and neck 
pain continued to increase.  She said that he tried not to 
complain but that she saw the pain on his face.

The Veteran's older daughter, T.S., wrote in February 2004 
that she witnessed her father in severe pain from his neck 
and headaches.  She explained that as far as she could 
remember her father had difficulties in the mornings pulling 
himself out of bed because of his pain.  She said that her 
father struggled to get out of bed and was unable to stand up 
straight when walking.  T.S. added that she remembered 
watching her father roll off of the couch onto his hands and 
knees to get up and stated that it was difficult for her 
father to support his family while he was in so much pain.

In February 2004, Dr. B.M. explained through a correspondence 
that he treated the Veteran in May and June of 2002 and prior 
to that time as well but that all of his records had been 
destroyed by a 2001 flood.

In a March 2004 follow up with Dr. A.S., the Veteran again 
reported pain in his neck.  He stated that he had received 
physical therapy but that this had not made much improvement.  
The Veteran also stated that he was not working and that he 
could not go back to work.  On physical examination, Dr. A.S. 
found tenderness in the posterior aspect of the neck and neck 
pain on turning his head from side to side.  Dr. A.S. stated 
that since the Veteran was not improving, he would be 
admitted to the hospital for a cervical and lumbar myelogram.  
A diagnostic imaging report written by Dr. A.S. from Raleigh 
General Hospital noted significant cervical spondylosis and 
degenerative joint disease at C6-7 which caused bilateral 
foraminal stenosis.  Disk herniation was not identified at 
any level.  Dr. A.S. found mild foraminal narrowing at C4-5 
and evidence of effacement of the spinal cord or significant 
compromise of the canal AP diameter.  

In his history of the Veteran, Dr. A.S. noted that the 
Veteran was admitted to the hospital for severe pain in his 
neck, left arm, back and left leg.  Dr. A.S. noted that the 
Veteran told him he had worked in the mines for a number of 
years and in 1983 he injured his neck and back while working.  
The Veteran reported that he stopped working due to his neck 
and back problems.  Dr. A.S. found tenderness in the 
posterior aspect of the neck and no limitation on neck 
motion.  In his discharge summary Dr. A.S. provided a final 
diagnosis of neck pain and left arm pain with cervical 
spondylosis secondary to low back pain and left leg pain due 
to lumbar spondylosis.  

In April 2004, Dr. A.S. studied the results of the Veteran's 
myelogram and CT scan.  He found severe cervical spondylosis 
at multiple levels.  Physical examination revealed tenderness 
in the back of the neck and no limitation on neck motion.  

In a letter from the Veteran dated May 2004, the Veteran 
wrote that Dr. A.S. was mistaken when he stated that he 
treated the Veteran in 1983 because of a neck injury.  The 
Veteran stated that Dr. A.S. treated him only for a back 
injury at that time.  He explained further that his neck 
injury occurred in 1966.  

In May 2004, the Veteran reported to the Know Pain clinic.  
Notes from the Veteran's first visit state that the Veteran 
reported pain in his back and neck for about 20 years and 
that this pain had increased over the years.  The Veteran 
stated that the only injury he could recall occurred in 1966 
when he was knocked out of a two story building and landed on 
his head.  He reported that in 1983, the Veteran was working 
in the mines and twisted wrong which caused pain in his back.  
The Veteran's doctor at the clinic, Dr.S.S., stated that the 
Veteran's cervical and lumbar myelogram showed significant 
cervical spondylosis and degenerative joint disk disease at 
his C6-7 which caused bilateral foraminal stenosis, and mild 
foraminal narrowing at the C4-5 and C6-7 level with central 
disk protrusion present at C2-3 without evidence of 
effacement of the spinal cord or significant compromise of 
the canal.  The Veteran stated that his pain was in his neck 
and that it went out into his shoulders.  He described the 
pain as throbbing.  Dr. S.S. found decreased range of motion 
to the right on the cervical spine.  The Spurling's test was 
negative.  Paracervical tenderness was found bilaterally.  
Suprascapular notch tenderness was found and was noted as 
being worse on the right side.  The Veteran was assessed as 
having cervical spondylosis, degenerative joint disease at 
C6-7 with foraminal stenosis and a protrusion at C2-3.  

In January 2005, the Veteran was examined by a VA examiner 
for a compensation and pension examination.  The Veteran 
stated that he was discharged from service in June 1967 due 
to a head and neck injury.  He stated that he fell out of his 
second floor barracks which caused him to injure his neck and 
right frontotemporal area of the skull fracturing the skull 
and that he had suffered headaches occurring in the right 
occipitopareital area behind the ear ever since.  On a scale 
of one to ten the Veteran reported that his pain could be as 
severe as an 8 or 9 and said it could last for up to two 
days.  The Veteran reported that his headaches were not 
associated with any weakness but he did complain of fatigue 
and some functional loss.  He stated that he had been 
disabled from working since September 2003 due to an injury 
he sustained which injured his neck and back in 1983.  The 
examiner stated that according to x-rays of the cervical and 
lumbar spine taken in December 2004, the Veteran appeared to 
have degenerative joint and degenerative disk disease of the 
lumbar and cervical spine.

The examiner reviewed the Veteran's service treatment records 
and noted that on April 27, 1967, reports showed that the 
Veteran fell and hit the right aspect of his forehead and 
claimed he passed out.  He noted that skull x-rays were 
normal and that he was admitted to the hospital to rule out 
subdural hematoma, which was ruled out.  The examiner stated 
that the Veteran was diagnosed with a contusion of the right 
frontotemporal portion of his head and also post concussion 
syndrome and dizziness.  On physical examination of the 
Veteran, the examiner found the neck to be supple with 
limited range of motion to the right.  The examiner provided 
a diagnosis of a head injury, right frontotemporal contusion 
with personality pattern and conversion reaction secondary to 
personality pattern.  The VA examiner opined that it was 
highly unlikely that the Veteran suffered from residual 
headaches as a result of his head injury.  The examiner 
stated that based on his complaints of frequent headaches 
prior to entering the military and the fact that he was 
drafted and did not want to be in the military, his headaches 
were less likely as not caused by or the result of his head 
injury from April 1967.

In July 2004, The Veteran was found to be disabled by the 
Social Security Administration (SSA).  The disability 
examiner found that his disability began in September 2003.  
The disability examiner found that the Veteran's symptoms 
seemed credible and supported by physical reports.  The 
disability examiner further found that the Veteran had 
generalized osteoarthritis in the neck and back as well as 
both knees.  

On a February 2005 visit to the Know Pain clinic, the Veteran 
stated that he still had pain in his neck that went up into 
his head on the right side.  He described the pain as sharp 
and constant but varying through the day.  He said that the 
pain at its worst in 30 days was an 8 out of 10 and stated 
that medication kept it around a 7 out of 10.  Dr. S.S. found 
that the Veteran had good cervical range of motion, 
paracervical tenderness and right side suprascapular notch 
tenderness.  Increased tone in the right trapezius area was 
found.  An assessment of cervical spondylosis with 
radioculopathy and foraminal stenosis and spinal stenosis was 
given.  

In an August 2006 correspondence, a representative from 
Mullens Manor Assisted Living stated that Wyoming General 
Hospital, which formerly had a lease on the building, closed 
and that the Veteran's records could not be sent as all 
records from the Wyoming General Hospital were legally 
destroyed in 1990.  

In a September 2006 statement, the Veteran stated that the 
treatment records of a number of his physicians, Dr. B.M, Dr. 
M.B. and his dentist were destroyed in a 2001 flood.

In a correspondence dated September 2006, the Veteran's wife 
provided a statement in support of his claim.  She stated 
that in February 1967 her husband was drafted and that in 
service he wrote to her every week.  She stated that in May 
of 1967 she didn't hear from her husband for over a month.  
She stated that one day her husband called her from 
Charleston, West Virginia, and asked her to pick him up.  She 
added the Veteran was sent to a hospital in Fort Rucker, 
Alabama where he stayed for two weeks after which he was sent 
to a different hospital in Fort Benning, Georgia.  She stated 
that the Veteran told her that when he was there he was asked 
if he wanted to go home and that the Veteran thought they 
were joking.  She stated that her husband believed it was a 
joke until he was told to clear his post.  B.L. stated that 
neither she nor the Veteran's parents were contacted when her 
husband was in the hospital and asked why no one told them 
what was going on.

B.L. stated that the Veteran was still on medication for his 
neck, back and headaches.  She stated that his persistent 
headaches, neck and back pain were evidence that the fall 
affected him and that there was a relationship between his 
fall and his constant headaches neck and back pain.  

The Veteran's supervisor at the U.S. Steel Mining Company 
provided a statement for the Veteran's claims file in 
February 2007.  His supervisor, J.P., stated that he worked 
with the Veteran and that he relieved him from his duties 
because of his severe headaches and neck pain on several 
occasions.  J.P. stated that the Veteran told him that his 
headaches were due to an injury he received in the military.  
He added that he sometimes relieved the Veteran for about an 
hour and sometimes his headaches would persist and the 
Veteran had to go home missing the rest of his shift.

Another supervisor, J.H. also provided a statement for the 
Veteran's claims file in February 2007.  J.H. stated that 
throughout the years he had to relieve the Veteran of his job 
duties because of his terrible headaches and neck pain.  He 
stated that time after time he would come to work with bad 
headaches and he would not be able to perform his job.  

In March 2009, Dr. M.B. provided a statement for the 
Veteran's claims file.  Dr. M.B. stated that the Veteran was 
increasingly complaining of severe headaches and neck pain.  
Dr. M.B. stated that the Veteran told him that he had a 
terrible fall in 1967.  Dr. M.B. stated that when asked 
whether the Veteran's fall could have been the cause of his 
severe headaches, he replied that it was probable.

Based upon the evidence of record, the Board finds that the 
Veteran's head and neck disorders were not incurred or 
aggravated as a result of his service.  The Veteran's service 
treatment records show that the Veteran reported frequent or 
severe headaches as part of his medical history during his 
December 1966 induction examinations.  Records show that on 
April 27, 1967, the Veteran fell and hit the right aspect of 
his forehead.  The Veteran's examiner stated that the Veteran 
might have had a concussion as a result and he was put on 
light duty.  

In his May 1967 neurology examination, the examiner noted the 
Veteran's long history of chronic bifrontal headaches and 
additionally noted that he had a previous history which 
included chronic situational anxiety, poor school and work 
adaptation and a low tolerance for frustration.  The examiner 
also reported a history of dizziness, visual blurring, 
infrequent fainting, and chest and stomach pain.  The 
examiner remarked that these ailments were felt to be 
occurring on an emotional basis.  On examination, no evidence 
of neurologic disease was found.  The examiner provided a 
diagnosis of conversation reaction and inadequate 
personality, these were found to have existed prior to 
service.  The examiner recommended that the Veteran be sent 
to Kelly Hill for medical holding and separation from duty.  
A hospital report dated May 15, 1967 medical examination 
reported that the Veteran had a long history of headache 
often accompanied by blurred vision.  The examiner noted that 
three to four weeks before the examination, the Veteran 
suffered a contusion on his forehead with no loss of 
consciousness or other neurological change.  The examiner 
noted that following this, the Veteran developed a continuous 
headache that waxed and waned but never totally subsided.  

On physical examination, the Veteran was found to have a flat 
affect and was found to be very depressed.  Laboratory 
studies including an x-ray of the skull were within normal 
limits.  The Veteran was observed for several days in the 
hospital and multiple new symptoms were reported including 
stomach and chest pain.  The report notes that the Veteran 
was seen by a psychiatrist during his tenth day in the 
hospital who found  him to have an inadequate personality and 
found that he was unable to cope with the situation.  In Fort 
Benning, Georgia, a medical board determined that the Veteran 
had inadequate personality and conversion reaction secondary 
to his inadequate personality.  The Board found this 
disqualifying for service and found that both conditions 
existed prior to service.  There is no evidence of complaints 
of or treatment for neck pain or injury within the Veteran's 
service treatment records.

April 2002 private medical records show that the Veteran 
complained of pain in his neck which radiated to the back of 
his head.  Notes from one of the Veteran's private 
physicians, Dr. B.M., dated May 2002, noted that the Veteran 
came to his office to be evaluated for pain in the back of 
his neck, which he stated had occurred off and on for two 
months.  Notes from Dr. M.B. dated October 2003 show that the 
Veteran complained of back pain and neck pain which radiated 
to the back of his head.  

In February and March of 2004, the Veteran's son, daughters, 
wife and his wife's aunt provided separate statements in 
support of his claim.  The Veteran's family members remarked 
on his inability to play, remembering seeing the Veteran 
struggle to get off of his couch and bed and seeing him in 
severe discomfort due to back pain, neck pain and severe 
headaches.  The Veteran's wife stated that she had known her 
husband for forty five years and knew him before he entered 
service.  She said that shortly after his discharge the 
Veteran began to complain of headaches, neck and back pain.  
She stated that her husband's headaches had increased since 
his accident and that they had continued to present day.

In a March 2004 history of the Veteran, Dr. A.S. noted that 
the Veteran worked in the mines for a number of years and in 
1983 he injured his neck and back while working.  In a letter 
from the Veteran dated May 2004, the Veteran wrote that Dr. 
A.S. was mistaken when he stated that he treated the Veteran 
in 1983 because of a neck injury.  The Veteran stated that 
Dr. A.S. treated him only for a back injury at that time.  He 
explained further that his neck injury occurred in 1966.  

In May 2004, the Veteran reported to the Know Pain clinic.  
Notes from the Veteran's first visit state that the Veteran 
reported that he had had pain in his neck for about 20 years 
which had increased over the years.  The Veteran  reported 
that in 1983, he was working in the mines and twisted wrong 
which caused pain in his back.  

A January 2005 VA examination found that the Veteran appeared 
to have degenerative joint and degenerative disk disease of 
the lumbar and cervical spine.  After the examination, the 
examiner opined that it was highly unlikely that the Veteran 
suffered from headaches which were residual of his head 
injury.  The examiner stated that based on the fact that he 
was complaining of frequent headaches prior to entering the 
military and based on the fact that he was drafted and did 
not want to be in the military, his headaches were less 
likely as not caused by or the result of his head injury from 
April 1967.

In February 2007, two supervisors of the Veteran, J.P. and 
J.H. both stated that on a number of occasions they had to 
relieve the Veteran from work because of his severe headaches 
and neck pain.  J.P. further stated that the Veteran told him 
that his headaches were a result of an in service injury.  In 
a March 2009 statement, Dr. M.B. stated that it was probable 
that the Veteran's fall was the cause of his current severe 
headaches.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In this case, the Veteran's service treatment records do show 
evidence of a head injury incurred during service.  Records 
show that after the Veteran's April 27, 1967 fall, the 
Veteran complained of waxing and waning headaches.  Records 
also, however, show that the Veteran claimed to have had a 
history of frequent or severe headaches upon induction into 
service before his accident.  Additionally, the Veteran's 
service treatment records show no evidence of any neck injury 
during service whatsoever.  Further, service treatment 
records show that the Veteran was discharged for inadequate 
personality disorder and not for his injuries from his fall.  
The service records appear to show that the Veteran's 
injuries from his fall had been successfully treated and that 
his complaints were emotionally rather than physiologically 
based.

The Veteran asserted that his 1967 injury led to his head and 
neck disorders, however, the Veteran first made a claim for 
service connection in 2003.  The gap of time of between in-
service symptoms and the first post- service medical evidence 
of any knee disorder is, in itself, significant and it weighs 
against the Veteran's claims.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  The amount of time between service and a request 
for service connection makes the Veteran's assertions that 
his current disorders are a result of an in-service injury 
less credible.  

The Veteran was treated for neck pain and headaches by a 
number of physicians and his claims file contains records of 
treatment between March 2002 and March 2005.  Included in 
these treatment records is evidence that the Veteran had 
complained of chronic headaches and suffered from cervical 
spondylosis and degenerative joint disease.  While some of 
the Veteran's doctors have reiterated his statements that 
these disorders are a result of an in-service injury, only 
one of his doctors has given a medical opinion that either 
his neck disorders or his headache and his injury in service 
were related.  Further, the doctor who did provide an opinion 
which stated that the Veteran's injuries were the probable 
cause of his headache appears to have based his opinion 
primarily on the Veteran's stated history "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional." LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Additionally, the probative value of a medical opinion 
largely depends upon the extent to which such an opinion was 
based on a thorough review of a Veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the Veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
While Dr. M.B., as the Veteran's family doctor, is in all 
likelihood familiar with the Veteran's medical history, his 
opinion makes no mention of either a thorough review of the 
Veteran's records nor does it provide any basis upon which 
his opinion was formed.

In his January 2005 VA examination, the VA examiner concluded 
that it was highly unlikely that the Veteran's headaches were 
a result of his in-service injury.  In his examination notes, 
the VA examiner noted that he reviewed the Veteran's claims 
file.  Additionally, the examiner stated his reasons for his 
opinion, the examiner stated that his opinion was based on 
the Veteran's complaints of frequent headaches prior to 
entering the military and the fact that he was drafted and 
did not want to be in the military.  The Board may favor the 
opinion of one competent medical professional over that of 
another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In this case, for the reasons stated above, the 
Board finds the opinion of the January 2005 VA examiner to be 
more probative than that of Dr. M.B.

While he did not mention whether the Veteran's neck injuries 
were a result of his injury in service in his conclusion, the 
Board finds that an additional examination to make this 
determination is unnecessary to determine whether this 
disability is related to service.  The Veteran's record shows 
no evidence of a neck disorder until many years after 
service.  Hence, the standards outlined in the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met, which requires evidence of an event, 
injury, or disease to have occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies. Instead, there is only the Veteran's 
unsubstantiated allegation that his neck disorder is related 
to service. See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

The Board notes the Veteran's complaints of neck pain and 
headaches and the many lay statements provided in support of 
the Veteran's claim.  The Board finds, however that while 
both the Veteran's statements and the statements of his co-
workers and family are probative to show that he suffers from 
neck pains and headaches, these statements are not probative 
to show a medical diagnosis or a nexus between his current 
disorders and his in-service injury.  The Court has in the 
past held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006). However, the Court has also held that lay 
persons are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition"). Here, the 
Veteran is capable of reporting symptoms such as pain in his 
neck or headaches, but neither the Veteran nor any other lay 
person is competent (i.e., professionally qualified) to offer 
an opinion as to the cause of this condition.  

Further, the Board finds the Veteran's assertions less 
probative than they might otherwise be due to inconsistencies 
in his statements.  While the Veteran stated that Dr. A.S. 
was incorrect in his assertion in a May 2005 correspondence, 
both Dr. A.S. and the VA examiner stated that the Veteran 
told them that he injured both his back and his neck in 1983.  
Further, notes from the Veteran's May 2004 visit to the Know 
Pain clinic note that the Veteran stated that he had had pain 
in his neck for about twenty years.  These statements 
conflict with the Veteran's assertion that his current 
conditions are a result of his 1967 injury rather than his 
1983 injury.  In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent 
statements.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
Given the Veteran's diminished credibility, the evidence that 
shows that the Veteran's neck pain is a result of his 1983 
injury while working at the mines is more probative than his 
assertion that his neck pain began as a result of his in-
service injury.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims for service 
connection for neck and head disorders.


ORDER

Entitlement to service connection for the residuals of a head 
and neck injury to include a neck disorder and headaches is 
denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


